AO 2458 (Rev. 09/19)   Judgment in a Criminal Case    (form modified within District on Sept. 30, 2019)
                       Sheet I



                                           UNITED STATES DISTRICT COURT
                                                          Southern District of New York
                                                                               )
               UNITED STA TES OF AMERICA                                       )        JUDGMENT IN A CRIMINAL CASE
                                   v.                                          )
                          IGORS PIRINS
                                                                               )
                                                                                        Case Number: S10 1 :16-CR-692-14 (JMF)
                                                                               )
                                                                               )        USM Number: 86435-054
                                                                               )
                                                                               )         Calvin Harold Scholar
                                                                               )        Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)            one ( 1) of the S 10 Indictment.
D pleaded nolo contendere to count(s)
   which was accepted by the comt.
0 was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                              Offense Ended
18 USC§ 1349                      ATTEMPT AND CONSPIRACY TO COMMIT BANK & WIRE                                   11/28/2018

                                    FRAUD



       The defendant is sentenced as provided in pages 2 through               _ _8_ _          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
Ill Count(s)      All open counts                          0 is        Ill are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the comt and United States attorney of material changes in economic circumstances.

                                                                                                               2/10/2020




                                                                                                     Hon. Jesse M. Furman U.S.D.J.
                                                                              Name and Title of Judge


                                                                                                               2/11/2020
                                                                              Date
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                  Judgment -   Page   _ 2~ _ of   8
 DEFENDANT: IGORS PIRINS
 CASE NUMBER: S10 1:16-CR-692-14 (JMF)

                                                           IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  Sixty-six (66) months.




      D The court makes the following recommendations to the Bureau of Prisons:




      Ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D at                                 D a.m.       D p.m.       on

            D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at _ __ _ _ _ _ _ _ _ _ _ _ _ _ , with a ce1tified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                          By - - - -- - -- - - - - - -- - - - - -- - -
                                                                                             DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                        Judgment-Page     3     of       8
DEFENDANT: IGORS PIRINS
CASE NUMBER: S10 1:16-CR-692-14 (JMF)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 Three (3) years.




                                                      MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the comt's determination that you
                    pose a low risk of future substance abuse. (check if applicable)
4.     Iii" You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.     [i1 You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D   You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this cou1t as well as with any other conditions on the attached
page.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                              Judgment-Page    --~4__       of _ _ _8~--
DEFENDANT: IGORS PIRINS
CASE NUMBER: S10 1:16-CR-692-14 (JMF)

                                       STANDARD CONDITIONS OF SUPERVISION
As pa1t of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the comt about, and bring about improvements in your conduct and condition.

1.   You must rep01t to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to rep01t to a different probation office or within a different time
     frame.
2.   After initially repo1ting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must repo1t to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     comt or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the comt.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the comt and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 38 - Supervised Release
                                                                                            Judgment- Page   - -5 - of     8
DEFENDANT: IGORS PIRINS
CASE NUMBER: S10 1:16-CR-692-14 (JMF)

                                      ADDITIONAL SUPERVISED RELEASE TERMS
 1. The defendant shall obey the immigration laws and comply with the directives of immigration authorities.

 2. The defendant shall submit his person, residence, place of business, vehicle, and any property or electronic devices
 under his control to a search on the basis that the probation officer has reasonable belief that contraband or evidence of a
 violation of the conditions of the release may be found. The search must be conducted at a reasonable time and in
 reasonable manner. Failure to submit to a search may be grounds for revocation. The defendant shall inform any other
 residents that the premises may be subject to search pursuant to this condition .

 3. The defendant shall provide the probation officer with access to any requested financial information unless the
 defendant has satisfied his financial obligations.

 4. The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation
 officer unless the defendant has satisfied his financial obligations.

 5. The defendant shall be supervised by the district of residence .
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment - Page       6    of        8
DEFENDANT: IGORS PIRINS
CASE NUMBER: S10 1 :16-CR-692-14 (JMF)
                                                CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment             Restitution                Fine                       AV AA Assessment*            JVTA Assessment**
TOTALS              $ 100.00                $ 3,095,000.94          $                          $                            $



 D The determination of restitution is deferred until          -----
                                                                          . An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a pmtial payment, each payee shall receive an approximately prop01tioned payment, unless specified otherwise in
       the priori!)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 36640), all nonfederal victims must be paid
       before the United States is paid.

 Name of Payee                                                 Total Loss***                   Restitution Ordered          Priority or Percentage
  **See Order of Restitution on ECF.




 TOTALS                               $                         0.00            $                        0.00
                                                                                    - -- - --        ----


 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S .C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 Ill    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        Ill   the interest requirement is waived for the       D fine     Ill   restitution.

        D the interest requirement for the          D fine       D restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No.                  115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters I 09A, I 10, 11 OA, and I 13A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet SA - Criminal Monetary Penalties
                                                                                           Judgment-Page   - ~7-   of      8
DEFENDANT: IGORS PIRINS
CASE NUMBER: S10 1:16-CR-692-14 (JMF)

                       ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
 1. The restitution shall be paid in monthly installments of 15% of gross monthly income over a period of supervision to
 commence 30 days after the date of the judgment or the release from custody if imprisonment is imposed.
AO 2458 (Rev. 09/19)     Judgment in a Criminal Case
                         Sheet 6 - Schedule of Payments

                                                                                                              Judgment -   Page   8     of      8
 DEFENDANT: IGORS PIRINS
 CASE NUMBER: S10 1:16-CR-692-14 (JMF)

                                                           SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      ill    Lump sum payment of$        100.00
                                           ~ ~~----
                                                                    due immediately, balance due

               D      not later than                                    , or
               !iZl   in accordance with D C,             D D,      •    E,or     Ill   F below; or

 B      D      Payment to begin immediately (may be combined with               D C,         D D, or    D F below); or
 C      D Payment in equal           _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                             (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D      D Payment in equal           _ _ _ __ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                             (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

 E      D Payment during the term of supervised release will commence within _ _ _ _ _ (e .g. , 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F      liZ]   Special instructions regarding the payment of criminal monetary penalties:
                See page 7 - ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES.




 Unless the comt has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 Ill    Joint and Several

        Case Number
        Defendant and Co-Defendant Names                                                      Joint and Several              Corresponding Payee,
        (including defendant numbe,)                             Total Amount                      Amount                        if appropriate
        See Order of Restitution on ECF.


 D      The defendant shall pay the cost of prosecution.

 D      The defendant shall pay the following comt cost(s):

 i;zJ   The defendant shall forfeit the defendant's interest in the following prope1ty to the United States:
        $166,251.94 in U.S. currency.


 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecution and comt costs.
